Citation Nr: 1327294	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  07-15 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1970 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction of the claim has since been transferred to the RO in Albuquerque, New Mexico. 

In August 2007, the Veteran presented testimony before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

When this case was most recently before the Board in February 2013, it was remanded for additional evidentiary development; it has since been returned for further appellate action.

The issue of whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD) has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran filed a request to reopen his previously denied service connection claim for PTSD in September 2010.  Additionally, in a July 2012 statement, the Veteran raised the issue of an increased rating for service-connected degenerative joint disease of the lumbosacral spine and low back pain, which has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over these issues and as directed below they are REFERRED to the AOJ for adjudication. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.






REMAND

For reasons explained immediately below, a remand is necessary to ensure that the Veteran receives all consideration due to him under the law. 

In Stegall v. West, 11 Vet. App. 268, 271  (1998), the United States Court of Appeals for Veterans Claims held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. 

The Board remanded the Veteran's claim for a TDIU in February 2013 for readjudication with the inextricably intertwined issue of whether the Veteran is entitled to an increased evaluation for lumbar spine disorder.

The RO crucially did not readjudicate the Veteran's increased rating claim for lumbar spine disorder.  Instead, the RO only readjudicated the Veteran's claim for a TDIU. 

Accordingly, the issue of entitlement to a TDIU must be held in abeyance pending adjudication of the increased rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following actions:

1.  Adjudicate all pending claims, to include:
   A.  Whether new and material evidence has been received to reopen a claim of service connection for PTSD, and
   B.  Whether the Veteran is entitled to an increased evaluation for lumbar spine disorder, to include whether the Veteran has nerve impairment.

2.  Thereafter, readjudicate the Veteran's claim of entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


